Citation Nr: 0613287	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  04-16 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for diverticulitis.

2.  Entitlement to an initial disability rating in excess of 
10 percent for bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1969 to 
January 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board remands the veteran's claims for further 
development.  Although the additional delay is regrettable, 
it is necessary to ensure that there is a complete record 
upon which to decide the veteran's claim so that he is 
afforded every possible consideration.  

Diverticulitis

The veteran has submitted a medical opinion from his private 
treating physician that relates the veteran's current 
diverticulitis to his military service.  It is unclear, 
however, what evidence this doctor's opinion is based on.  
Although VA examination was provided in June 2003, the 
examiner failed to provide an opinion as to whether the 
veteran's diverticulitis had its onset in service.  
Furthermore, the veteran testified that he began having pains 
in his lower abdomen in service but he self-treated them with 
baking powder.  The Board finds that another VA examination 
is, therefore, in order to obtain an opinion as to whether 
the veteran's diverticulitis is at least as likely as not 
related to his military service based upon all the evidence 
of record.

Bilateral Pes Planus

At the Board hearing in September 2005, the veteran testified 
that his feet worsen as the day progresses and includes 
swelling and calluses.  The veteran underwent a VA 
examination in June 2003, but the examiner did not find 
either condition present.  The veteran testified that the 
examination had been first thing in the morning, which is not 
representative of the worse condition of his feet.  Rather 
his feet are worse in the evening after working all day.  

He also testified that he did not realize he was being 
examined for VA purposes, but thought he was only going to be 
measured for shoe inserts.  Thus he did not realize the 
purpose of the examination and did not give a full history of 
his condition to the examiner.  The Board finds that, given 
the veteran's testimony, the June 2003 examination is 
inadequate for rating purposes and another examination is 
warranted.

Furthermore, the veteran testified that he has been treated 
at the VA Medical Center in Montgomery, Alabama.  However, 
there are no VA treatment records in the file or any 
indication that they were requested and not found.  On 
remand, the RO should obtain any VA treatment records 
available from February 2003 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the veteran's 
medical records from the VA Medical 
Center in Montgomery, Alabama, for 
treatment for bilateral pes planus from 
February 2003 to the present.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility 
should provide a negative response if 
records are not available.



2.  The veteran should be scheduled for a VA 
gastrointestinal examination for 
diverticulitis.  The claims file must be 
provided to the examiner for review in 
conjunction with the examination.  The 
examiner should indicate in the report that 
the claims file was reviewed, and provide a 
complete rationale for all conclusions and 
opinions.

After reviewing the file and examining 
the veteran, the examiner should render 
an opinion as to whether it is at least 
as likely as not (i.e., at least a 50 
percent probability) that the veteran's 
current diverticulitis had its onset 
during service.  

3.  The veteran should be scheduled for a VA 
foot examination for bilateral pes planus.  
The claims file must be provided to the 
examiner for review in conjunction with the 
examination.  The examiner should indicate in 
the report that the claims file was reviewed, 
and provide a complete rationale for all 
conclusions and opinions.

All necessary tests and studies should be 
conducted in order to ascertain the severity 
of the veteran's service-connected bilateral 
pes planus.  The examiner should determine the 
limitation of motion, if any, of the veteran's 
feet and ankles and discuss whether there is 
marked deformity, pain on manipulation, 
swelling on use, or characteristic 
callosities.  The examiner should elicit 
information as to the frequency, duration, and 
severity of any associated symptomatology, and 
loss of function in daily activities, 
including work and physical activity. 



4.  Then, after ensuring that any actions 
needed to ensure VA's duty to assist and 
notice obligations are accomplished and the VA 
examination reports are complete, the RO 
should readjudicate the claims.  If such 
action does not resolve the claims, a 
Supplemental Statement of the Case should be 
issued to the veteran and his representative.  
An appropriate period of time should be 
allowed for response.  Thereafter, these 
claims should be returned to this Board for 
further appellate review, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





